Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/27/2020 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al (hereinafter Ha) (US 2016/0185237 A1).
As to claims 1 and 11, Ha discloses a vehicle power conversion apparatus (see Fig 2), comprising: 
a driving motor (Fig 2, 150) connected to an engine (see parag [0007]); 
a power converter (Fig 2, 120) configured to selectively convert power in a plurality of modes to generate the power related to an operation of the driving motor (see parag [0037]); and 
a first battery (Fig 2, 111) configured to supply the power for the conversion or receive the converted power.
As to claims 2 and 12, Ha discloses the vehicle power conversion apparatus of claim 1, wherein in the power converter, an inverter (Fig 2, 130) and a converter (Fig 2, 120) are formed integrally, and wherein the inverter is configured to supply alternating current (AC) power to the driving motor (Fig 2, 150) and the converter is configured to convert the AC power into direct current (DC) power.
As to claims 3 and 13, Ha discloses the vehicle power conversion apparatus of claim 2, wherein the power converter includes a switching network (Fig 2, 230) configured to perform a power control between the converter and the inverter.
As to claims 5 and 15, Ha discloses the vehicle power conversion apparatus of claim 3, wherein the plurality of modes include a large power operation mode and a general operation mode (see parag [0037], high and low power conversion modes).
Allowable Subject Matter
Claims 4, 6-10, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0162371 A1.
US 2018/0162371 A1 is also a relevant prior art. It discloses a motor (Fig 19, 3) coupled to an engine, a converter (Fig 19, 70) converts power in plurality modes (see parag [0166]), and a battery (Fig 19, 11) provides power to the converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        October 14, 2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836